DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/EP2018/076163 filed on 26 Sep. 2018, which claims benefit to foreign application No. EP 17306272.0 filed on 26 Sep. 2017.

Election/Restrictions
Applicant’s election of Group 1, claims 1-5, 7-8, and 19 in the reply filed on 16 Dec. 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 9-18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. 
	The election of species requirement has been withdrawn.  The elected 18F-N1-FGU contains a -O-C4 alkyl (t-butyl) at R10 in the formula of the claims.  However, the claims require a -O-(C1-C3)alkyl at R10.  




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 Mar. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azad et al. (WO 2015/087239 A1; published 18 Jun. 2015; see IDS filed on 25 Mar. 2020), in view of Wan et al. (US 2017/0204109 A1; published 20 Jul. 2017; see attached 892) and Mossine et al. (Org. Lett.; published 14 Nov. 2015; see attached 892).

	Azad et al. teach a process for the preparation of darapladib and its intermediates (see title).  Azad et al. disclose darapladib of formula A 
    PNG
    media_image1.png
    198
    441
    media_image1.png
    Greyscale
 (see pg. 1).  This compound reads in part on a compound of instant formula (I) 
    PNG
    media_image2.png
    211
    282
    media_image2.png
    Greyscale
 wherein R1= =O; R2 and R3 form a cyclopentane; R4=-(CH2)m-C(=O)-R10, m=1; and R10= -N(-R11)(-R12), R11=-(CH2)n-(R13)2, n=2, R12= -(CH2)n1-Ph-Ph-X2, X2=CF3, n1=1, and R13= C2 alkyl; R5= -(CH2)o-Ph-X5, o=1, and X5=F; and R6=lone pair of electrons.  Azad et al. teach darapladib is an Lp-PLA2 inhibitor that is currently in clinical trials for the treatment of atherosclerosis (see pg. 1).
	Azad et al. do not teach a compound of instant formula I meeting the proviso that the compound is not darapladib such that X5 =18F.    
	Wan et al. teach compounds (see title).  Wan et al. teach compounds that inhibit Lp-Pla2 (see abstract).  Wan et al. teach isotopically labeled compound and salts.  Examples of isotopes include 18F.  11C and 18F isotopes are useful in PET.  PET is useful in brain imaging (see [0948]).
	Mossine et al. teach the synthesis of [18F]arenes via copper mediated [18F]fluorination of boronic acids (see title).  The method exhibits high functional group tolerance and is effective for the radiofluoination of a range of electron-deficient, -neutral, and rich aryl, heteroaryl, and vinyl boronic acids (see abstract).  Mossin et al. teach radiofluorination of arylboronate esters and aryl boronic acids (see scheme 1).  Mossine et al. teach that this method is compatible with a range of functional groups (see table 1).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Azad et al. (darapladib) by substituting it F-Ph- with 18F-Ph as taught by Wan et al. because it would advantage enable imaging atherosclerosis by positron emission tomography.  It is prima facie obvious to substitute one isotope for another.

s 1-5, 7-8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickey et al. (EP1686119A1; published 8 Feb. 2006; see IDS filed on 25 Mar. 2020), in view of Wan et al. (US 2017/0204109 A1; published 20 Jul. 2017; see attached 892) and Liu et al. (J. Med. Chem.; published 14 Apr. 2016; see attached 892).

	Hickey et al. teach pyrimidine-4-one derivatives as LDL-PLA2 inhibitors (see title).  Hickey et al. teach that the compounds of the present invention are inhibitors of the enzyme lipoprotein associated phospholipase A2 (Lp-PLA2) (see [0038]-[0039]).  The compounds described in the examples were tested as described above and had IC50 values in the range of <0.1 nM to 10 µM (see [0178]).  Hickey et al. disclose for example the example 
    PNG
    media_image3.png
    161
    331
    media_image3.png
    Greyscale
 (see ex 93).  Hickey et al. disclose the intermediate 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (see pg. 22, No. 49).  The latter reads on a compound of the instant formula (I) 
    PNG
    media_image2.png
    211
    282
    media_image2.png
    Greyscale
 wherein R1= =O; R2 and R3 form a cyclopentane; R4= -(CH2)m-C(=O)-R10, m=1, R10 = -O-(C4)alkyl; R6=lone pair; and R5=-(CH2)o-Ph-X5, o=1, and X5=F.
5=18F such that R5 comprises 18F.  Hickey et al. do not disclose a compound of instant formula (I) wherein R10=-O-(C1-C3)alkyl group.
	Wan et al. teach as discussed above.
	Liu et al. teach structural and thermodynamic characterization of protein-ligand interactions formed between lipoprotein-associated phospholipase A2 and inhibitors (see title).  Liu et al. teach that several lines of evidence suggest Lp-PLA2 as a cardiovascular risk marker and a predictor of ischemic stroke.  The reported IC50 of darapladib and 1 against human Lp-PLA2 are 0.7 and 1.7 nM (see pg. 5115, pg. 1).  Liu et al. teach determining the crystal structure of human Lp-PLA2 bound with two potent inhibitors, darapladib and 1 (see pg. 5116).  Liu et al. teach that the inhibitor pocket is fairly open and large so that Lp-PLA2 can accommodate a large inhibitor like darapladib and a compound with completely different scaffold such as 1.  Another feature is that most residues involved in the binding pocket are amino acids with a hydrophobic side chain.  As a result, the hydrophobic interaction play a major role in the recognition of Lp-PLA2 with these two inhibitors (see pg. 5118).  Liu et al. teach the binding modes of darapladib and 1 to Lp-PLA2 (see pg. 5118).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Hickey et al. (darapladib and the above intermediate 49) by substituting their -Ph-F with -Ph-18F as taught by Wan et al. and Liu et al. because it would advantageously enable in vivo imaging of Lp-PLA2 by PET for disorders such as atherosclerosis and ischemic stroke.  In the case of [18F]darapladib, there would have been a reasonable expectation of success because darapladib exhibits high affinity for Lp-PLA2.  In the case of [18F]49, there would have been a reasonable expectation of success because Liu et al. suggest that the amide substituents of darapladib are not required for Lp-PLA2.  Hyrdophobic interactions play a major role in recognition of Lp-PLA2.  Homologs are generally of sufficient In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618